Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
The Examiner acknowledges the amendments made in claims 10 and 2 to address the 112(f) claim interpretation and 112(b) indefiniteness rejection. The amendments have correctly addressed the issues and overcome the interpretation and the rejection and therefore withdrawn.

Allowable Subject Matter
Claims 1-6, 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video display comprising: acquiring a plurality of images from each of a plurality of cameras where captured images are acquired for each frame of a plurality of frames; generating a plurality of corrected images by performing parallax correction on each of the plurality of captured images for each frame, wherein the parallax correction is performed between images captured by adjacent cameras in a same frame; compositing the plurality of corrected images to generate a panoramic image for each frame, wherein during the corrected image generation, a second amount of the parallax correction between a pair of adjacent images in a second frame of the plurality of frames is limited so that a difference between the second amount and a first amount of the parallax correction between the pair of adjacent captured images in a first frame of the plurality of frames is within a range defined by a 
The reference of Foote (US PGPub 2006/0125921 A1) teaches video display method where it captures plurality of images from a plurality of cameras and generates corrected images by applying parallax corrections to the plurality of images, wherein the parallax correction is done on images from adjacent cameras. It also teaches generating a composite or panoramic image from the plurality of corrected images, wherein the amount of parallax correction in a current image is limited by the amount of change in parallax correction from a previous image. Although, Foote teaches a plurality of images captured by plurality of cameras from same frame, but it does not explicitly teach that the first frame being immediately prior to the second frame in time and it also does not explicitly teach that a second amount of parallax correction value between adjacent images of a second frame is limited by the difference between the second and first amount of parallax correction. Although the reference of Kosakai et al. (US PGPub 2013/0162786 A1), in the same field of endeavor, teach plurality of images captured by plurality of cameras where it acquires an image of a frame that is one frame before, but it does not teach a second amount of parallax correction value between adjacent images of a second frame is limited by the difference between the second and first amount of parallax correction. The reference of Izawa (US PGPub 2014/0198188 A1), in the same field of endeavor, teaches a block matching mechanism for parallax correction, but it relates to the left and right eye view of a camera pair and it fails to teach to acquire an image of a frame that is one frame before wherein a second amount of parallax correction value between adjacent images of a second frame is limited by the difference between the second and first amount of parallax correction. As a result, Foote alone or in combination with Kosakai et al. and Izawa fail(s) to teach all the elements of the independent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485